DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Acknowledgement is made of the preliminary amendment filed 2/28/2019.

Information Disclosure Statement
Acknowledgement is made of the information disclosure statements filed 12/16/2020 and 6/11/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Regarding claim 32, line 4, and claim 40, line 7, the limitation “or a pharmaceutically acceptable formulation thereof” is indefinite.  It is unclear what would and would not be included within the scope 
	Regarding claims 38, 39, 46, and 47, “wherein the optical agent of Formula (1) is…” is considered indefinite.  It is unclear to one of ordinary skill in the art how Formula (1) can be both the formula recited by independent claims 32/40 and the formula recited in the claims recited by 38, 39, 46, and 47.
	The remaining claims are rejected due to their dependence from the above rejected claims.

Allowable Subject Matter
Claims 32-47 would be allowable if the limitations from the 112 rejection above are removed.
The following references are of relevance: Mangat et al. (U.S. 2006/0239921 A1; of record); Benaron et al. (U.S. 5,769,791; of record); Erikson et al. (U.S. 3,733,397); Combs et al. (U.S. 6,280,703 B1; of record); and Rajagopalan et al. (U.S. 2009/0010851; of record).
		Mangat et al. teach a process for using an optical agent in a surgical procedure, the process comprising: 
		administering a renally excretable optical agent to a patient to cause the optical agent to appear in the patient's urine (refer to claims 3 and 4, e.g. refer to "indocyanine green", also refer to all the dyes listed in para 27-30; claim 1, part a; claim 23; claim 9, 11-13) which is non-ionizing radiation (see at least claims 9-13), where the radiation is visible radiation (e.g. claims 9-13);  
irradiating a ureter of the patient's renal system with non-ionizing radiation to detect the optical agent (e.g. claim 1, part b; claims 9-13); and 

Mangat et al. teach the limitations as discussed above but may fail to explicitly teach distinguishing the ureter during abdominal surgery or surgically manipulating a tissue of the patient based, at least in part, on optical detection of the optical agent in the ureter.  However, Mangat et al. do teach a method that checks whether a vessel is patent after an organ transplant, and that the pathway may be occluded (para [0022], a non-patent result would possibly require surgery as understood by one of ordinary skill in the art).  Furthermore, in the field of tissue imaging, Benaron et al. teach that it would be useful to identify urine containing structures for various surgical purposes including appendectomy and cholecystectomy (col. 4, line 10-11).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to utilize the method and apparatus of Mangat et al. during abdominal surgeries that may need better visualization of the ureter in order to distinguish the vital organ during surgery (col. 4, line 8; background of patent).
Mangat et al. teach the limitations as discussed above but may fail to explicitly teach administering the renally excretable optical agent into the bloodstream of a patient.  However, in the field of imaging, Erikson et al. teach causing an imaging agent to appear in urine and ureter after being injected in the veins and arteries (e.g. col. 13, lines 3-8).  Additionally, Combs et al. teach intravenously administering a fluorescent agent and subsequently secreted by the renal system (col. 9, lines 27-30).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to intravenously administer the agent intravenously in order to measure renal function (col. 9, lines 27-30).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to introduce the contrast agent by injection into the blood vessels in order to visualize the urinal ducts including the ureter (Erikson et al., col. 4, lines 17-25).


However, none of the references teach Formula (1) as recited by independent claims 32 and 40.  This formula is considered non-obvious and therefore the claims would be allowable upon cancellation of the limitations mentioned under the 112 section above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMER M CHAO whose telephone number is (571)272-0674.  The examiner can normally be reached on Monday – Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELMER M CHAO/Primary Examiner, Art Unit 3793